DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “coupling device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “coupling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim limitation “foodstuff storage unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “foodstuff storage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
It is noted that claim 14 requires a first foodstuff storage unit and a second foodstuff storage unit. These first and second foodstuff storage units are claimed in such a manner that the claims could potentially be interpreted under 35 USC 112(f) since the claim limitation includes a generic placeholder “unit” coupled with functional language “foodstuff storage”.  Claims 1-13 provide enough structure for performing the claimed function of “food storage”, accordingly, in claims 1-13, the foodstuff storage unit is not being interpreted under 35 USC 112(f). However, the body of claim 14 does not recite any structure for performing the claimed function. Claim 14 only requires one of the first and second foodstuff storage units to include the limitations of claim 1. Accordingly, claim 14 embodies an apparatus with one foodstuff storage unit in accordance with claim 1, and a second foodstuff storage unit that is not in accordance with claim 1. Thus, the claim comprises one foodstuff storage unit that is interpreted under 35 USC 112(f) and one that is not.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Means of a connection→ plug-in, snap-on, or hook-in connection
Coupling device→ a first stop arranged on the food storage unit.
Foodstuff storage unit→ a plate-like foodstuff storage base

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must contain to a reference in the alternative only.  See MPEP § 608.01(n)(I)(B)(1). Accordingly, the claim 15 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010011450 to Becke et al., hereinafter referred to as Becke (see English language translation provided herewith).
In reference to claim 1, Becke discloses the claimed invention including:
A foodstuff storage unit, see figure 10, for a household appliance embodied to store foodstuffs, the foodstuff storage unit comprising:
a plate-shaped foodstuff storage base (tray 7) forming a horizontal storage level and having a front edge; and
a bottle storage rail (23) disposed on said front edge of said plate-shaped foodstuff storage base (7) and is embodied to store a bottle.
In reference to claim 4, Becke discloses the claimed invention including:
a length of said bottle storage rail (23) dimensioned in a width direction of the foodstuff storage unit (width direction defined with respect to the opening of the storage cabinet) is equal to a width of said front edge (of tray 7) , which is also dimensioned in the width direction, see figure 10.
In reference to claim 5, Becke discloses the claimed invention including:
said bottle storage rail has a support channel (defined between lower back and lower front rail of stager 23, see below for the examiner’s definition of the claimed channel) formed therein into which the bottle can be placed, see figure 10.

    PNG
    media_image1.png
    343
    715
    media_image1.png
    Greyscale

In reference to claim 6, Becke discloses the claimed invention including:
said bottle storage rail (23) has at least one opening formed therein which is a ventilation slot (between upper back rail and lower back rail of stager 23, see annotated illustration with respect to claim 5 supra for the examiner’s definition of the ventilation slot).
In reference to claim 7, Becke discloses the claimed invention including:
said ventilation slot (as defined in the annotated illustrated with respect to claim 5 supra) is oriented in a width direction of the foodstuff storage unit, see figure 10.
In reference to claim 13, Becke discloses the claimed invention including:
the foodstuff storage unit is exclusively intended to be used for a storage of bottles. Further, it is noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010003628 to Angele et al., hereinafter referred to as Angele (see English language translation provided herewith).
In reference to claim 1, Angele discloses the claimed invention including:
A foodstuff storage unit, (dometic refrigeration appliance) , for a household appliance embodied to store foodstuffs, the foodstuff storage unit comprising:
a plate-shaped foodstuff storage base (3) forming a horizontal storage level and having a front edge; and
a bottle storage rail (5) disposed on said front edge of said plate-shaped foodstuff storage base (3, see underlined section of page 4 of the English language translation) and is embodied to store a bottle.
In reference to claim 2, Angele discloses the claimed invention including:
said bottle storage rail (5) is separate from said plate-shaped foodstuff storage base and is disposed on said front edge in a non-destructive detachable manner by means of a connection (4). Note that one would infer from the description of Angele that the rail (5) is detachable based on the disclosure of the ability to change the orientation of the rail (5), see underlined section of page 2 of the English language translation.
In reference to claim 3, Angele discloses the claimed invention including:
said connection (4) is a hook-in connection, see figure 2.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0019883 to Haller et al., hereinafter referred to as Haller.
In reference to claim 1, Haller discloses the claimed invention including:
A foodstuff storage unit, (refrigerator or freezer, see abstract) , for a household appliance embodied to store foodstuffs, the foodstuff storage unit comprising:
a plate-shaped foodstuff storage base (portion of 10 as defined below) forming a horizontal storage level and having a front edge (as defined below, note there is no frame of reference disclosed in claim 1 and so any edge of the unit (10) could reasonably be defined as the front edge); and
a bottle storage rail (20) disposed on said front edge of said plate-shaped foodstuff storage base (see below) and is embodied to store a bottle.

    PNG
    media_image2.png
    271
    751
    media_image2.png
    Greyscale



In reference to claim 5, Haller discloses the claimed invention including:
said bottle storage rail (20) has a support channel (30) formed therein into which the bottle can be placed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of US 2007/0228909, to Hwang et al., hereinafter referred to as Hwang.
In reference to claim 6, Haller and Hwang discloses the claimed invention.
Haller fails to disclose said bottle storage rail has at least one opening formed therein which is a ventilation slot. 
However, Hwang teaches that in the art of wine bottle rails (31) that it is a known method to provide the rail with at least one opening formed therein which is a ventilation slot (31b). Hwang teaches that these holes allow chilled air to flow up and down [0052]. This is strong evidence that modifying  as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Haller by Hwang such that said bottle storage rail (20) has at least one opening (31b, Hwang) formed therein which is a ventilation slot, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing chilled air to flow up and down.
In reference to claim 8, Haller and Hwang discloses the claimed invention.
Hwang teaches said ventilation slot (31b) is embodied in a support channel (31). Accordingly, when modifying Haller by Hwang supra to include the ventilation slot, the modification would include said ventilation slot (31b) is embodied in a support channel (30).
In reference to claim 10, Haller and Hwang discloses the claimed invention.
Hwang teaches said ventilation slot (31b) has an upper slot outlet embodied in a rear half of said support channel in a depth direction of the foodstuff storage unit. See annotated reference below for a visual representation of the opening (31b) along view line A-A, and how such an opening would meet the extremely broad claim language.

    PNG
    media_image3.png
    505
    874
    media_image3.png
    Greyscale



In reference to claim 11, Haller and Hwang discloses the claimed invention.
said slot outlet (as defined supra with respect to claim 10)  is embodied such that an air flow flowing therefrom is capable of  flowing in a direction of a front side of said bottle storage rail. It is noted this language requiring the flow of air in a direction of a front side is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. It appears that the slot as modified by Hwang would result in the claimed invention if air was flowing upwards from the rear of the refrigerated storage cabinet. Thus the slot as modified would be perfectly capable of so performing. Since Haller as modified by Hwang teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, the combination of Haller and Hwang is considered to meet all of the claimed structural limitations.
In reference to claim 12, Haller and Hwang discloses the claimed invention.
Haller disclose said plate-shaped foodstuff storage base (as defined above in the annotated illustration with respect to claim 1) is an uninterrupted shelf.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becke in view of KR20080064581 to Shin et al., hereinafter referred to as Shin (see English language translation provided herewith).
In reference to claim 14, Becke and Shin discloses the claimed invention.
Becke discloses a pull-out device for a household appliance embodied to store foodstuffs on different levels, see figure 10, the pull-out device comprising:
a first foodstuff storage unit (6) on a first level, being mounted displaceably in a pull-out direction;
a second foodstuff storage unit (7) disposed on a second level different from the first level (6); and
wherein said second foodstuff storage unit (7) is embodied in accordance with claim 1 (see rejection of claim 1 under Becke supra).
Becke fails to disclose a coupling device with which movements of said first and second foodstuff storage units can be coupled and in a movement-coupled state can be pulled out together in the pull-out direction.
Shin teaches that in the art of refrigerators including drawers (14/15) that it is a known method to provide a coupling device protrusions (23/24) with which movements of said first and second foodstuff storage units can be coupled and in a movement-coupled state can be pulled out together in the pull-out direction, see at least the abstract. This is strong evidence that modifying Becke as claimed would produce predictable result (e.g. allow the first and second foodstuff storage unit together). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Becke by Shin such that the unit included a coupling device with which movements of said first and second foodstuff storage units can be coupled and in a movement-coupled state can be pulled out together in the pull-out direction, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing the first and second foodstuff storage units to be opened together.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763